Electronically Filed
                                                          Supreme Court
                                                          SCWC-11-0000667
                                                          04-OCT-2013
                                                          01:26 PM



                           SCWC-11-0000667


           IN THE SUPREME COURT OF THE STATE OF HAWAI'I



        STATE OF HAWAI'I, Respondent/Plaintiff-Appellee,


                                 vs.


          JOHN WALTON, Petitioner/Defendant-Appellant.



         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS

               (CAAP-11-0000667; CR. NO. 09-1-0498)


        ORDER ACCEPTING APPLICATION FOR WRIT OF CERTIORARI

(By: Recktenwald, C.J., Nakayama, Acoba, McKenna, and Pollack, JJ.)


          Petitioner/Defendant-Appellant John Walton’s


application for writ of certiorari filed on August 20, 2013, is


hereby accepted and will be scheduled for oral argument.        The


parties will be notified by the appellate clerk regarding


scheduling.


          DATED:    Honolulu, Hawai'i, October 4, 2013.

Richard S. Kawana            /s/ Mark E. Recktenwald

for petitioner

                             /s/ Paula A. Nakayama


                             /s/ Simeon R. Acoba, Jr.


                             /s/ Sabrina S. McKenna


                             /s/ Richard W. Pollack